Case 1:18-cv-12400-GBD Document 62 Filed 03/29/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DENISE K. SHULL and THE RETHINK

GROUP, INC., .
Civil Action No. 18 Civ. 12400 (GBD)

Plaintiffs,

V, DECLARATION OF

ROSANNE ELENA FELICELLO
ANDREW ROSS SORKIN, BRIAN
KOPPELMAN, DAVID LEVIEN, DAVID
NEVINS, TBTF PRODUCTIONS INC.,
SHOWTIME NETWORKS INC., and CBS
CORPORATION,

Defendants.

 

 

ROSANNE ELENA FELICELLO declares, pursuant to 28 U.S.C. 1746, as follows:

1. I am an attorney duly admitted to practice law before the United States District

Court for the Southern District of New York. I am counsel of record for plaintiffs Denise K. Shull
and The ReThink Group, Inc. (“Plaintiffs”).

2. I make this declaration in opposition to the motion by Defendants Andrew Ross

Sorkin, Brian Koppelman, David Levien, David Nevins, TBTF Productions Inc., Showtime

Networks Inc., and CBS Corporation (collectively, “Defendants”) to dismiss Plaintiffs’ complaint.

3. Annexed hereto as Exhibit 1 is a true and correct copy of Plaintiff's complaint in
this action.
4. Annexed hereto as Exhibit 2 are true and correct copies of DVDs of Seasons 2 and

3 of the television series Billions.
5. Annexed hereto as Exhibit 3 is a true and correct summary of examples of
dialogues from Billions as compared to text and dialogue from Plaintiffs’ work.

6. Annexed hereto as Exhibit 4 is a true and correct copy of an article published on

{00214858.1 / 3051.005} 1
Case 1:18-cv-12400-GBD Document 62 Filed 03/29/19 Page 2 of 2

or about November 11, 2013 in Dealbook, a New York Times publication founded and edited by
Defendant Sorkin, with an accompanying photo of Ms. Shull in her office with the caption “THE
COACH Denise Shull,” available at https://dealbook.nytimes.com/2013/11/11/for-better-
performance-hedge-funds-seek-the-inner-trader/.

7. Annexed hereto as Exhibit 5 is a true and correct copy of an email chain containing
an email dated August 26, 2015 from Defendant Sorkin to Ms. Shull, as produced by Plaintiffs in
this action bearing Bates stamps ReThink 000009 through ReThink 000010.

8. Annexed hereto as Exhibit 6 is a true and correct copy of an email chain including
emails dated August 27, 2015 through August 28, 2015 among, inter alia, Defendant Sorkin,
Defendant Koppelman, Maggie Siff, and Ms. Shull, as produced by Plaintiffs in this action bearing
Bates stamps ReThink 000011 through ReThink 000013.

9. Annexed hereto as Exhibit 7 is a true and correct copy of an email chain including
an email dated September 3, 2015 between, inter alia, Alphonzo Terrell, Senior Manager of
Showtime Network Inc.’s Digital Media Group, and Ms. Shull, as produced by Plaintiffs in this
action bearing Bates stamps ReThink 000019 through ReThink 000021.

10.  Annexed hereto as Exhibit 8 is a true and correct transcript of the description of
the “Wendy” character that appears on the DVD for Season 1 of Billions.

11. | Wherefore, Plaintiffs respectfully request that the Court enter an Order denying
Defendants’ motion to dismiss, and granting such other and further relief as the Court deems just
and proper.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on: March 29, 2019 f
a

Rosanne Elena Felicello

 

{00214858.1 / 3051.005} 2
